Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1 Fig 1 in the reply filed on 9/09/22 is acknowledged. Applicant indicated that claims 1, 5-18 read on the elected invention.
Accordingly, claims 2-4,19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility.
Claims 12 and 13 disclose limitations: 
“a buffer layer including a III-V material and an interface material”
“the III-V buffer layer includes interface material for reducing dislocation defects due to lattice mismatch between the substrate and the buffer layer in order for the monolayer semiconductor nanocavity laser and the LED to be monolithically formed within the laser structure.”
However, these limitations contradict scientific principles of semiconductor manufacturing. First of all, “a buffer layer” by definition is a thin layer that is formed between the substrate and the bottom layer of the semiconductor device structure grown on the substrate. Since the substrate and the device layers are typically formed using different materials, they have different lattice constants. If the semiconductor device were to be grown directly on the substrate it would have dislocations and defects in its layers due to the mismatch between the lattice constants. In order to avoid this, the best practice is to form an interface material (a.k.a. the buffer layer) between the substrate and the bottom layer of the device, that has a lattice constant value that is in-between the lattice constant values of the substrate and the device layers. As can be seen, “the buffer layer” and “the interface material” are one and the same element, they are not two different materials as implied by the claims. The claims already disclose that the buffer layer is made of III-V material, therefore additional mention of “interface material” is unsupported by facts.
Second, the purpose of the buffer layer is to properly grow the LED layers on the substrate, buffer layer has no effect on the structures that are formed above the LED, such as the nanocavity laser. Therefore, it is not possible for the buffer layer to have any contribution to the monolithic integration of the nanocavity laser and the LED, since the buffer layer is not located between these two devices.
In order to overcome this rejection, the limitation should be amended to recite:
“a buffer layer including a III-V material 
“the III-V buffer layer reduces dislocation defects due to lattice mismatch between the substrate and the LED 
Claims 12 and 13 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either an asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
The remainder of the claims are rejected for their dependence on claim 13.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 discloses a limitation “the LED with an optical pump power greater than the threshold pump power”. However, the elected embodiment of Fig 1 clearly discloses in paragraphs 0026, 0028 that the LED produces 100 mW/mm2 pump power, which corresponds to the threshold value (100 mW/mm2) of the transition metal dichalcogenide used as the active layer in the nanocavity laser. The elected embodiment does not disclose an LED that produces an optical pump power that is greater than the threshold value. Furthermore, claim 1 already discloses “an LED configured to produce a threshold pump power”. 
In order to overcome this rejection, the limitation should be amended to recite: “the LED 
Claim 5 discloses a limitation “the LED includes at least one of AlGaAs or AlGaInP material”. However, the specification clearly discloses in paragraphs 0024-25 that the LED is formed using either one of the disclosed materials. Furthermore, it is not known in the art how to make an LED out of a combination of these two materials, due to their different lattice constants.
In order to overcome this rejection, the limitation should be amended to recite:
“the LED includes 
Claims 9, 17 disclose a limitation: “in order to achieve at least a threshold value”
However, the elected embodiment of Fig 1 clearly discloses in paragraphs 0026, 0028 that the LED produces 100 mW/mm2 pump power which corresponds to the threshold value (100 mW/mm2) of the transition metal dichalcogenide used as the active layer in the nanocavity laser. The elected embodiment does not disclose an LED that produces an optical pump power that is greater than the threshold value.
In order to overcome this rejection, the limitation should be amended to recite:
 “in order to achieve
Claim 13 discloses a limitation “a substrate including at least one of Si and Ge”. However, the specification clearly discloses in paragraph 0022 that the substrate is formed using either one of the disclosed materials. Furthermore, it is not known in the art how to grow an LED on a substrate made out of a combination of these two materials.
In order to overcome this rejection, the limitation should be amended to recite:
“a substrate including or Ge”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the LED with an optical pump power greater than the threshold pump power”.  There is insufficient antecedent basis for this limitation in the claim, since the claim only discloses “an LED configured to produce a threshold pump power”, as explained above in the 112a rejection. 
In order to overcome this rejection, the limitation should be amended to recite: “the LED 
Claim 13 recites the limitation “receiving the focused light”.  There is insufficient antecedent basis for this limitation in the claim, since the claim does not disclose focusing the light. Moreover, the lens that can be used for focusing the light is not disclosed in the elected embodiment of Fig 1.
In order to overcome this rejection, the limitation should be amended to recite: “receiving the light produced by the LED”
Claims 9 and 17 disclose the limitation:
“the light from the LED is received by the monolayer of the transition metal dichalcogenide at a given power to enable the laser to produce laser light by optically pumping the laser at the given power in order to achieve at least a threshold value corresponding to the monolayer of the transition metal dichalcogenide.”
  However, this limitation is confusing and cumbersome and does not correlate to claims 1 and 13 on which it depends, making the claims indefinite. In order to overcome this rejection, the claims should be amended to recite:
“the LED produces a light with a threshold pump power that corresponds to the threshold value of the transition metal dichalcogenide of the active layer of the nanocavity laser,
the LED optically pumps the active layer to enable the nanocavity laser to produce an output laser beam.”
The remainder of the claims are rejected for their dependence on claims 1, 13.
	Regarding claims 13-18, the arguments applied above with regards to claims 1, 5-12 are applicable to these claims as well as indicated by the claim groupings in the rejection.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Nanocavity Monolayer Laser Monolithically Integrated with LED Pump.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is drawn to the references cited on form PTO-892 which lists other references with similar features as the invention. 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828